Shangraw, J.
The plaintiff in this action is the husband of the plaintiff in Thelma K. Mattison v. Sylvia Smalley. The opinion in that case was handed down at this term of court, ante, p. 113. In this case the plaintiff seeks to recover from the same defendant damages for the loss of services and expenditures claimed to have been caused by the negligent operation of an automobile by the defendant in that case. The two cases were tried together below and present the same questions here. The decision in the wife’s case is conclusive here. For the reasons stated in the opinion in that case the entry is:

Judgment affirmed.